Citation Nr: 1602345	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  13-10 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected adjustment disorder with depressed mood, prior to August 15, 2015. 

2.  Entitlement to a rating in excess of 70 percent for service-connected adjustment disorder with depressed mood, from August 15, 2015. 

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to May 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2011 and August 2011 rating decisions in which the Tiger Team in Cleveland, Ohio granted service connection for an adjustment disorder with depressed mood, assigning an initial, 30 percent disability rating, effective February 11, 2010; but denied service connection for a low back disorder.  

The Veteran filed a notice of disagreement (NOD) with the denial of service connection for the low back in August 2011.  The RO issued a statement of the case (SOC) in January 2013 and the Veteran filed a timely substantive appeal (via VA Forms 9, Appeal to the Board of Veterans' Appeals) regarding the low back claim in January 2013.  A supplemental statement of the case reflecting continued denial of the low back claim was also issued in April 2013. 

In December 2011, the Veteran filed an NOD with respect to the initial rating assigned for adjustment disorder with depressed mood.  The RO issued an SOC in April 2013 and the Veteran filed a timely substantive appeal (via VA Forms 9, Appeal to the Board of Veterans' Appeals) in April 2013.  

In June 2013, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  

Because the Veteran disagreed with the initial rating assigned following the award of service connection for his adjustment disorder with depressed mood, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for an already service-connected disability) and AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In March 2015, the Board remanded the claims then on appeal for further development.  At that time, the Board also formally dismissed the Veteran's appeal for service connection for posttraumatic stress disorder (PTSD).  

The Board notes that on remand, the Veteran was granted a 70 percent rating for the adjustment disorder with depressed mood, from August 15, 2015.  As higher ratings are available before and after that date, and a veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeal as to the evaluation of adjustment disorder with depressed mood as now encompassing the first and second matters set forth on the title page.  Id. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The Board's decision addressing claims for higher ratings for the service connected adjustment disorder with depressed mood, is set forth below.  The claim for service connection for a low back disorder is addressed in the remand following the order; this matter .  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matters herein decided has been accomplished.

2.  Since the February 11, 2010 effective date of the award of service connection, the Veteran's psychiatric symptoms have primarily included suicidal ideation (that have precipitated multiple hospitalizations), severe depression, nightmares, inability to establish and maintain relationships with family and friends, chronic sleep impairment, subjective reports of auditory hallucinations, poor impulse control, poor judgment and insight, and constricted affect; collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest no more than occupational and social impairment with deficiencies in most areas.

3.  The schedular criteria are adequate to evaluate the Veteran's adjustment disorder with depressed mood at all points pertinent to this appeal, and no claim of unemployability due to the disability has been raised.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 70 percent for adjustment disorder with depressed mood, for the period from the February 11, 2010 effective date of service connection through August 14, 2015, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9440 (2015).

2.  The criteria for a rating in excess of 70 percent for adjustment disorder with depressed mood are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9440 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2011 pre-rating letter, the AOJ provided notice to the Veteran regarding what information and evidence was needed to substantiate what was then a claim for service connection for posttraumatic stress disorder (PTSD).  This letter also informed the Veteran of what information and evidence must be submitted by him and what information and evidence would be obtained by VA, and also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations (consistent with Dingess/Hartman).  

After the award of service connection, and the filing of the Veteran's NOD with the assigned rating, no additional notice for the downstream issue was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned.  Nonetheless, the April 2013 SOC set forth the criteria for evaluating this disability.  The Veteran was afforded the appropriate opportunity to respond to the additional notice provided before the appeal was certified to the Board.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes service treatment records (STRs), post-service VA treatment records, Tricare records, and VA examination reports dated in July 2011, January 2013, and August 2015.  Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2013 Board hearing, along with various written statements provided by the Veteran, his wife, and his representative, on his behalf.  The Board finds that no additional AOJ action on either claim, prior to appellate consideration, is required. 

Pertinent the evaluation of the Veteran's service-connected disability, the Veteran was afforded three VA examinations, the most recent of which was conducted in August 2015.  Although, in the March 2015 remand, the Board found the July 2011 examination inadequate with respect to the assigned Global Assessment of Functioning (GAF), and comments made in an attempt to distinguish service-connected and nonservice-connected impairment, and the Board has herein found that the GAF score assigned by the January 2013 examiner is inconsistent with other evidence of record, the Board finds that, collectively, the examination reports-considered along with the treatment records and lay evidence of record, provides sufficient evidence for evaluation of the disability at issue.   In particular, the Board finds that the August 2015 examination report-which reflects interview with the Veteran, pertinent clinical findings, and full consideration of the Veteran's documented history and assertions-is adequate for evaluation purposes.  Hence, VA's duty to provide an adequate examination is met.  

As regards the January 2013 Board hearing, the Veteran was afforded the opportunity to provide oral testimony in support of his higher rating claim.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth 38 C.F.R. § 3.103, and that the hearing was legally sufficient. 

Here, during the hearing, the undersigned identified the issues on appeal, to include the initial rating claim herein decided, and elicited testimony pertinent to that claim, including the Veteran's symptomatology.  See Transcript, pages 14-25.  Although the specific criteria for a higher rating were not explained in detail, as noted, the April 2013 SOC set forth the appropriate rating criteria.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Moreover, although the undersigned did not explicitly suggest the submission of any specific, additional evidence, such omission was harmless, inasmuch as, following the hearing, action to further develop the claims was directed and undertaken.   Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2)  or has identified any prejudice in the conduct of the Board hearing. 

In March 2015, the Board sought further development of the claim for higher rating, to include obtaining outstanding treatment records, and providing the Veteran with a contemporaneous examination-based in part, on the Veteran's testimony his symptoms had worsened; specifically that he had violent impulses that were out of control.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Specifically, in the March 2015 remand, the Board instructed the AOJ to request any additional information from the Veteran regarding medical treatment, to include authorization to obtain any outstanding, private treatment records.  In compliance with the remand directive, the AOJ sent a letter to the Veteran in April 2015, specifically requesting that the Veteran either submit outstanding private treatment records, or an authorization and consent form for the same so that VA could obtain the records on his behalf.  The AOJ also obtained and associated outstanding VA treatment records with the file and arranged for the Veteran to be examined in August 2015.  The claim was readjudicated in an August 2015 SSOC. 

The Board acknowledges that the purpose of the March 2015 remand was, in part, to obtain in-patient treatment records dated in 2012.  A the time of the March 2015 remand, the Board was under the impression that the 2012 inpatient treatment occurred in a VA facility.  However, a January 2013 VA treatment record reveals that the inpatient treatment in 2012 was through Tricare, not VA.  Thus, an authorization and consent was required in order for VA to obtain the records.  The Veteran was offered an opportunity to complete an authorization and consent form in order for VA to obtain any non-VA records on his behalf, in April 2015.  The Veteran responded to VA's April 2015 letter indicating that he would submit additional evidence in support of his claim; however, the Veteran did not supply the records himself or complete an authorization and consent form following VA's April 2015 letter offering to obtain records on his behalf.  

Accordingly, the Board finds that VA has fulfilled its duty to assist-even though the April 2015 letter did not specifically request that the Veteran complete an authorization and consent form for Tricare inpatient records.  In this regard, the Veteran knew that his inpatient treatment was not through VA and he had a representative who could have assisted him with completion of an authorization and consent form.  Significantly, another remand to obtain the records is not necessary.  As explained below, the Board is herein granting a 70 percent disability rating from the effective date of the award of service connection-a rating that the Veteran, through his representative, argues should be assigned for the entire period on appeal.  See September 2015 Representative's statement.  

On this record, the Board finds that the AOJ substantially complied with the Board's remand directives, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Higher Ratings 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  In this case, as the AOJ already assigned staged ratings for the Veteran's adjustment disorder with depressed mood, the Board must consider the propriety of the ratings assigned, as well as whether any further staged rating is appropriate.  

The ratings for the Veteran's psychiatric disability have been assigned under Diagnostic Code 9440.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45  ,093 (Aug, 4, 2014))]. 

At the outset, the Board notes that the medical evidence reflects multiple Axis I diagnoses, including chronic adjustment disorder with depressed mood and agitation as well as PTSD and major depressive disorder.  Additionally, the August 2015 VA examiner referenced a "personality issue" in service, and a September 1961 service treatment record also referenced a personality problem.  However, none of the VA examiners, VA outpatient treatment providers, or Tricare records has identified a personality disorder in the multi-level Axis diagnoses.  The Board also notes that the July 2011 VA examiner indicated that the majority of the Veteran's social and occupational problems were a product of his dysfunctional behavior and not related to service however, the examiner did not offer a rationale for the determination.  Notably, the examiner only found one Axis I diagnosis-the service-connected adjustment disorder with depressed mood.  The Board also notes that the February 2010 Tricare record indicates the Veteran's self-reports of psychiatric difficulties associated with financial stress but there is no clear indication that the Veteran's stress with finances was not an example of his declining ability to adapt to stressful situations, as a product of his service-connected adjustment disorder. 

Because, the Veteran has not been specifically diagnosed with a personality disorder, there has been some disagreement as to the validity of the PTSD diagnosis, and "distinguishable" symptoms have not been specifically associated with a disorder other than the service-connected adjustment disorder with depressed mood, the Board has resolved all reasonable doubt in the Veteran's favor, and considered all manifested psychiatric symptoms in evaluating the service-connected psychiatric disability under consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   

As discussed above, the Veteran's adjustment disorder with depressed mood has been rated as 30 percent disabling for the period from February 11, 2010 through August 14, 2015 and as 70 percent disabling from August 15, 2015.  Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, an initial, 70 percent rating is warranted the from February 11, 2010, effective date of the award of service connection, but that the maximum, 100 percent rating is not warranted at any point pertinent to the appeal.

The collective evidence reflects that, from February 11, 2010, through August 14, 2015, the Veteran's psychiatric symptoms were manifested by suicidal thoughts requiring multiple hospitalizations, severe depression, anxiety, chronic sleep impairment, nightmares, auditory hallucinations, constricted affect, and poor judgment and insight.  See e.g., VA outpatient treatment records, Tricare inpatient treatment records, and the Veteran's written statements in support of the claim.  The  Board finds that overall, such psychiatric symptoms for this period are of the type and extent, frequency, or severity (as appropriate) to suggest major deficiencies in most areas-the level of impairment consistent with the 70 percent disability rating.  

The Board finds that, in addition to symptoms of constricted affect, poor judgment and insight consistently documented in VA and Tricare records-which would, at least, support  higher, 50 percent disability rating-the symptoms which prompted the increase to a 70 percent disability rating effective in August 2015 appear to also have been present since the effective date of the award of service connection.  

Most significantly, the Veteran has been hospitalized numerous times for suicidal ideations.  In this regard, VA treatment records dated in February 2010 and March 2010, indicate Tricare psychiatric hospitalization for one month.  Treatment records show that he was hospitalized again for suicidal ideations in June 2010.  VA outpatient treatment records also indicate suicidal thoughts or wishes in April 2011, June 2011, and August 2011.  A January 2013 VA outpatient treatment record also noted that the Veteran had recently been hospitalized for suicidal ideation. 

VA treatment records also reflecting notations of near-continuous depression affecting the Veterans' ability to function independently, appropriately, and effectively.  In this regard, VA outpatient treatment records dated in May 2011, March 2014, and May 2014 indicate the Veteran had severe depression and anger issues. 

Additionally, VA outpatient treatment records confirm that since February 11, 2010, the Veteran has demonstrated impaired impulse control.  In this regard, VA treatment records document his repeated statements that he wants to hurt his wife and shoot his cat.  In June 2009, he reported that he regularly yelled at his family and others.  In May 2010, he reported that he throws things at his wife when he is frustrated.  In June 2010, he reported that he punched his wife.  In October 2010 he reported that he was angry with his wife and attempted to strangle her.  A May 2011 Tricare inpatient record indicates that he was admitted for homicidal ideations toward his wife.  His wife submitted a statement dated in July 2011 indicated that the Veteran regularly humiliated his family and employees by talking loud or yelling at them.  During the January 2013 VA examination, the Veteran reported that approximately one year prior to the examination, he lost his temper and threatened to kill his wife.  He reported that the police came and that he was psychiatrically hospitalized.  During the June 2013 hearing before the Board, the Veteran discussed his uncontrollable violent impulses, including hitting his wife.

The evidence also indicates that the Veteran has had difficulty adapting to stressful circumstances.  In this regard, the Veteran's wife submitted a statement in May 2010 reporting that every month, the Veteran has anger and frustration, and snaps like he did when he was hospitalized in May 2010.  In a July 2011 statement, his wife also reported that when the Veteran's children were three or four years old, the Veteran put them outside because they were fighting or doing other things wrong and he would not let the children back in the house. 

Regarding the Veteran's inability to establish and maintain effective relationships, the Veteran reported that he has been isolating himself ever since he tried to strangle his wife.  See October 2010 statement.  Further, an April 2010 VA outpatient treatment record reveals the Veteran's report that he wants to be alone and does not trust himself around people.  Moreover, an August 2011 letter from his VA psychologist also noted that the Veteran was isolating himself in his home.  During the January 2013 VA examination, the Veteran reported that his wife and family were afraid of him due to his anger problems.  At that time, he also reported that he used to love fishing but had not gone fishing in three years.  He also reported to the January 2013 VA examiner that he tended to avoid social and leisure activities and spent most of his time at home watching television.  A June 2013 letter from his psychologist also noted that he was unemployable, in part, due to experiencing an increase in emotional and behavioral symptoms which impaired his function and placed him and others at risk of harm due to the escalating anger with potential for rage and violence if he is in social interaction where he interprets events or comments as threatening.  Thus, the Board finds that the evidence demonstrates symptoms of the type, frequency, and severity to indicate an inability to establish and maintain effective relationships for the entire period under consideration. 
 
The Veteran has also reported auditory and visual hallucinations.  See June 2010 and July 2010 VA outpatient treatment records.  The July 2010 VA treatment record notes the Veteran's complaints of persistent auditory hallucinations of noises as well as visual hallucinations of shadows and spots.  The July 2010 treatment provider found the Veteran to be alert and oriented and that there was no objective observation of audio or visual hallucination at the time.  The Veteran continued to report persistent auditory hallucinations during VA treatment in May 2011 and June 2011.  

The above-described evidence reflects that the Veteran's psychiatric symptoms have included suicidal ideation (which has precipitated multiple hospitalizations, sometimes for weeks at a time), severe depression, chronic sleep impairment, nightmares, impaired judgment and insight, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, as well as poor impulse control, poor judgment and insight, constricted affect and subjective reports of auditory hallucinations.  Collectively, the Board finds that these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest occupational and social impairment with major deficiencies in most areas-the level of impairment commensurate with a 70 percent rating.  Affording the Veteran the benefit of the doubt on questions of both the severity of the disability, and the effective date of the award, the Board finds that the criteria for an initial 70 percent rating from the February 11, 2010 effective date of the award of service connection is warranted.  

However, Board also finds that the Veteran's symptoms are not shown to be of the type and extent, frequency, and/or severity (as appropriate) to demonstrate total occupational and social impairment warranting the maximum, 100 percent disability rating at point since the effective date of the award of service connection.  In this regard, although the Veteran has been hospitalized numerous times for suicidal ideations, and Tricare records also noted homicidal ideations, the Veteran has not actually attempted suicide or homicide at any point pertinent to the appeal.  Further, the Board finds that despite the June 2013 psychologist's notation that the Veteran's behaviors placed him and others at risk of harm due to his escalating anger with potential for rage and violence, the Board finds that the severity of his anger is not contemplated by the 100 percent disability rating.  In this regard, the Board notes that the Veteran takes steps to protect against hurting himself or others when he feels suicidal and/or homicidal, by isolating himself, seeking psychiatric help, and calling the police.  For example, in his October 2010 statement, he reported that on one occasion told his wife to call the police when he found himself trying to strangle her.  The Board finds that such restraint is not indicative of the  total occupational and social impairment contemplated in the 100 percent rating..  . 

The Board also finds that the Veteran's auditory hallucinations are not of the type, frequency, or severity to demonstrate total occupational and social impairment.  In this regard, despite the Veteran's subjective reports of auditory hallucinations, there were no objective findings of persistent delusions at any time.  Further, despite the Veteran's reports of auditory hallucinations, none of the treating practitioners or the January 2013 or August 2015 VA examiners indicated that the Veteran had "persistent delusions or hallucinations."  The Board finds that if the Veteran's auditory hallucinations were of the severity contemplated by the 100 percent rating criteria, the psychiatric professionals who evaluated the Veteran would have indicated that the Veteran had such persistent delusions or hallucinations. 

Additionally, the Veteran has not manifested gross impairment of thought processes or communication, or delusions, which are listed as examples of the type, extent, and severity of symptoms warranting a 100 percent schedular rating.  There is no lay or medical describing significant impairment of thought process.  In fact, when given the opportunity to check the disability benefits questionnaire box regarding "gross impairment in thought processes or communication," the January 2013 VA examiner did not do so.  Similarly, the August 2015 VA examiner noted that the Veteran had no impairment of thought processes or communication. 

Further, VA treatment records and the VA examination reports do not reflect that the Veteran neglected his personal appearance or hygiene.  Rather, when offered an opportunity to provide comments with regarding the Veteran's hygiene, VA practitioners reported poor eye contact but did not indicate that the Veteran was unable to maintain personal hygiene.  See e.g. VA outpatient treatment records dated in September 2010 and May 2011. 

Moreover, the Board notes that, although treatment records indicate that the Veteran complained of memory problems in April 2011, there is no indication that the Veteran had any memory loss for names of close relatives, own occupation or own name at any time during the period under consideration.  

In evaluating the disability at issue, the Board has considered the lay statements of record and has generally found the statements of the Veteran and his representative to constitute competent, credible evidence in support of this claim.  Such statements have, in part, provided support for the decision to award the higher, 70 percent rating from the effective date of the award of service connection.  However, even when taking into account these statements, the Board finds that the criteria for the maximum, 100 percent rating have not been met.    

Notably, moreover, the GAF scores assigned since February 10, 2010 vary but are generally consistent with no more than the level of impairment contemplated in a 70 percent rating.  The majority of the GAF scores assigned by VA practitioners-seven-have  ranged from 41 to 50 during the period on appeal.  The Veteran was also assigned one GAF score of 40, in June 2009, prior to the period on appeal.  Under the DSM-IV, a GAF score of 31 to 40 is assigned where there is some impairment in reality testing or communication OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The Board finds that the GAF scores assigned by the majority of VA treating providers are consistent with the assigned 70 percent disability rating and do not support a higher, 100 percent disability rating.  In this regard, the majority of the assigned GAF scores reflect no more than serious symptoms with some residual occupational and social capacity, which is not consistent with a finding of "total" occupational and social impairment required for a 100 percent schedular rating under the General Rating Formula for evaluating psychiatric disorders other than eating disorders.  

The Board acknowledges that the Veteran had one GAF score of 40 assigned in June 2009 (prior to effective date of the award of service connection).   Although the Veteran's symptoms, including reported auditory hallucinations, reflect serious symptoms, they do not demonstrate any impairment in reality testing, thought processes, communication and are more consistent with the 70 percent disability assigned herein, despite the GAF score of 40 assigned in June 2009.  Hence, such score is not considered an accurate indicator of the Veteran's overall psychiatric impairment.  Likewise (at the other end of the spectrum), to the extent that the 2011 and 2013 examiners assigned GAF scores of 65-clearly indicative of significantly less impairment that that contemplated in the 70 percent rating herein assigned, and wholly inconsistent with the majority of GAFs assigned as discussed above-again, the Board is not persuaded that such score is an accurate indicator of the level of psychiatric impairment that is plausibly attributable to the service-connected disability.

In sum, the Board finds that, since the February 11, 2010 effective date of the award of service connection, the Veteran's adjustment disorder with depressed mood resulted in psychiatric symptoms of the type and extent, frequency, and/or  severity, as appropriate, to indicate the level of impairment contemplated in the schedular 70 percent, but no higher, rating.   

In reaching the above conclusions, the Board is mindful that the symptoms listed in the rating schedule are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  The Board has not required such symptoms in affording the Veteran the benefit of the doubt and awarding the 70 percent rating from February 11, 2010 (which, incidentally, is consistent with the September 2015 statement of the Veteran's representative that the Veteran should be assigned a 70 percent disability rating for the entire appeal period)  However, as explained above, the Board has also found that that the evidence of record simply does not show that the Veteran has manifested sufficient symptoms of the type and extent, frequency, or severity (as appropriate), to result in the total occupational and social impairment  enquired for a 100 percent rating, at any relevant time.  

Additionally, the Board finds that at no point since the February 11, 2010 effective date of the award of service connection has the Veteran's adjustment disorder with depressed mood been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's adjustment disorder with depressed mood at all pertinent points.  As discussed above, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms, such as nightmares, which are not specifically enumerated.  See Mauerhan, supra.  Also, as indicated, the rating schedule provides for a higher rating based on evidence demonstrating more severe impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the disability.

Furthermore, the Board notes that under to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider, supra, there is no additional psychiatric impairment that has not-for evaluation purposes-been attributed to the service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is considered a component of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Here, the Board notes that during the June 2013 hearing, he reported that he was unable to work due to his psychiatric and physical disabilities.  A June 2013 letter from his VA psychologist also suggests that the Veteran is unemployable due to physical and psychiatric disabilities.  The Veteran filed a formal claim for TDIU in October 2015, indicating that he is unemployable due to his service-connected psychiatric and prostate disabilities.  However, there is no evidence or argument that the Veteran's service-connected psychiatric disability, alone, has actually or effectively rendered the Veteran unemployable.  Under these circumstances, the Board finds that a Rice TDIU claim has not reasonably been raised in conjunction with the current claims for higher ratings, and such need not be addressed herein.

For all for the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's adjustment disorder with depressed mood.  Rather, the Board finds that, resolving all reasonable doubt in the Veteran's favor, an initial 70 percent rating is warranted from the February 11, 2010 effective date of the award of service connection through August 14, 2015, but that but the preponderance of the evidence is against assignment of the maximum, 100 percent rating at any pertinent point.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial 70 percent rating for adjustment disorder with depressed mood, from February 11, 2010 to August 14, 2015, is granted, subject to the legal authority governing payment of compensation.

A rating in excess of 70 percent for adjustment disorder with depressed mood is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action with respect to  the remaining claim on appeal is warranted.

With respect to the low back claim, the March 2015 remand directed that a VA addendum opinion be obtained regarding a relationship between the Veteran's current disorder and service.  Such opinion was obtained in June 2015; however, that opinion is insufficient.  In this regard, the examiner failed to discuss the Veteran's competent reports that he has experienced continuous back symptoms since service or the Veteran's contentions that he had to regularly carry a heavy rucksack in service.  The Board acknowledges that the examiner noted the Veteran's June 2013 hearing testimony and that the Veteran's complaints were not substantiated.  To the extent that the examiner finds that the Veteran's statements of continuous symptoms since service are not substantiated because he did not received treatment for the back pain, the opinion is insufficient.  The examiner is not permitted to rely on the fact that there was no treatment for back pain.  Further, the examiner did not address the Veteran's contention regarding carrying heavy rucksacks in service and the whether his current degenerative changes could be related to that activity in service.  Such discussion was specifically directed by the March 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).
   
Accordingly, the AOJ should obtain an addendum opinion from the June 2015 VA examiner (or, from another appropriate physician based on claims file review, if possible) addressing the etiology of current low back disability.  In formulating any opinion, the examiner should consider the Veteran's sworn testimony that he has had continuity of low back symptomatology since service, as well as his sworn testimony that he carried heavy rucksacks on a regular basis in service.  

The AOJ should only arrange for further examination of the Veteran if deemed medically necessary in the judgment of the individual designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the Board appreciates that the AOJ obtained outstanding VA treatment records in connection with the March 2015 remand.  However, the record indicates that the Veteran receives VA outpatient treatment for his low back disorder and the most recent VA outpatient treatment of record is dated in March 2015.  Thus, any additional, outstanding VA outpatient treatment records should be associated with the file. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim remaining on appeal.  


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since March 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authority to obtain, any outstanding, pertinent private(non-VA) medical records. 
 
Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received have been associated with the claims file, arrange to obtain an addendum opinion from the March 2011 VA examiner and author of the June 2015 addendum opinion concerning the low back.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file and arrange to obtain an addendum opinion from an appropriate physician based on claims file review, if possible.  Only arrange for the Veteran to undergo further examination is if one is deemed medically necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the physician, and the report should include discussion of the Veteran's documented medical history and assertions.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a  50 percent or greater probability) that the disability had its onset during or is otherwise medically related to service.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence, to particularly include the Veteran's assertions regarding carrying heavy rucksacks in service and any assertions as to the nature, onset and continuity of low back symptoms in and since service.  Notably, the Veteran is not required to have been treated for low back pain in order to show continuity of symptomatology.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra. 

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection of a low back disorder in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


